DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “Northeast is represented by the shortest wavelength of light color violet” in line 7.  It is presumed to recites “Northwest is represented by the shortest wavelength of light color violet” (see Figure 1 in Applicant’s specification).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadous (US 8,694,241 B1).
Regarding claim 13, Kadous discloses a method of displaying compass headings (see at least Figures 1, 2 and 5, items 120, 125, 218, 500, 551, 552 and 553) comprising the steps of: 
mapping the visible color spectrum according to decreasing wavelength from longest wavelength to shortest wavelength to represent compass directional headings around the 360 degree compass points (see at least Figure 4 | col. 7, lines 38-64); and 
emitting at least one light color of at least one of the wavelengths from at least one light emitting source to visually indicated a current compass heading (see at least Figures 1, 2 and 5, items 120, 125, 218, 500, 551, 552 and 553 | col. 8, lines 18-20, note the compass headings (551, 552, 553) are displayed via the server’s (120) display module (125, 218, 500) or a remote display device (not shown)).
Regarding claim 14, Kadous, as addressed above, discloses wherein the step of mapping the visible color spectrum according to decreasing wavelength from longest wavelength to shortest wavelength further comprises the step of: mapping the visible color spectrum including at least the color sequence of red, orange, yellow, yellow-green, green, blue-green, blue and violet to represent the eight compass directional points of North, Northeast, East, Southeast, South, Southwest, West and Northwest (see at least Figure 4 | col. 7, lines 38-64). 
Regarding claim 15, Kadous discloses a method of displaying compass headings (see at least Figures 1, 2 and 5, items 120, 125, 218, 500, 551, 552 and 553) comprising the steps of: 
mapping the visible color spectrum according to decreasing wavelength from longest wavelength to shortest wavelength to represent at least the four cardinal compass direction points North, East, South and West (see at least Figure 4 | col. 7, lines 38-64); and 
emitting a light color of one of the wavelengths from at least one light emitting source to visually indicate a current compass heading (see at least Figures 1, 2 and 5, items 120, 125, 218, 500, 551, 552 and 553 | col. 8, lines 18-20, note the compass headings (551, 552, 553) are displayed via the server’s (120) display module (125, 218, 500) or a remote display device (not shown)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kadous (US 8,694,241 B1) in view of Dykes (US 2017/0361132 A1).
Regarding claim 11, Kadous discloses a method of displaying compass headings (see at least Figures 1, 2 and 5, items 120, 125, 218, 551, 552 and 553) comprising the steps of: 
mapping the visible color spectrum according to decreasing wavelength from longest wavelength to shortest wavelength and including at least the color sequence of red, orange, yellow, yellow-green, green, blue-green, blue and violet to represent the eight compass direction points North, Northeast, East, Southeast, South, Southwest, West and Northwest (see at least Figure 4 | col. 7, lines 38-64) 
where East is represented by the longest wavelength of light color red and Northeast is represented by the shortest wavelength of light color violet (see Figure 4); and 
emitting a light color of one of the wavelengths from at least one light emitting source to visually indicate a current compass heading (see at least Figures 1, 2 and 5, items 120, 125, 218, 500, 551, 552 and 553 | col. 8, lines 18-20, note the compass headings (551, 552, 553) are displayed via the server’s (120) display module (125, 218, 500) or a remote display device (not shown)).
However, Kadous does not specifically disclose where North is represented by the longest wavelength of light color red.
It is known to assign various colors to various compass headings.  For example, Dykes teaches a system that displays compass headings where North is represented by the longest wavelength of light color red (see at least Figures 1, 2 and 6 | [0044] note “N” appears red and “W” appears blue).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dykes into Kadous.  This provides a known alternative color for a North compass heading and one that can be used in place of Kadousꞌ color while providing predictable results.  Note one of ordinary skill in the art recognizes that Kadousꞌ color wheel would simply have to be shifted 90° counterclockwise if Dykesꞌ red is used to represent North.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kadous (US 8,694,241 B1) in view of Dykes (US 2017/0361132 A1) as applied to claim 11 above, and in further view of Xie (US 2019/0008018 A1).
Regarding claim 12, Kadous in view of Dykes, as addressed above, teach emitting one or more light colors of the visible color spectrum from the at least one light emitting source to indicate a current compass heading (see at least Figure 4 of Kadous | col. 7, lines 38-64 of Kadous | [0044] of Dykes).
However, Kadous in view of Dykes do not specifically teach emitting a group of coded flashes.
It is known to indicate compass headings in different ways.  For example, Xie teaches a system that indicates a current compass heading by emitting a group of coded flashes (see at least Figures 1-3, items 301 and 302 | [0047] | [0067-0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Xie into Kadous in view of Dykes.  This provides a known alternative direction indicating means that can be used in place of, or in addition to, Kadous in view of Dykesꞌ direction indicating means while providing predictable results.  In addition, this may help the user to more precisely and clearly determine a compass heading (see [0070]).

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687